Citation Nr: 0415029	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for malaria or 
residuals of malaria.

2.  Entitlement to service connection for dengue fever or 
residuals of dengue fever.

3.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1941 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
July 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The RO, in pertinent part, 
denied claims of entitlement to service connection for 
malaria, dengue fever, and left ear hearing loss.  The 
veteran timely disagreed with those determinations, and, 
following issuance of a statement of the case (SOC) in 
September 2003, the veteran's timely substantive appeal was 
received later that same month, in September 2003.

In his September 2003 substantive appeal, the veteran stated 
that he did not wish to appeal denial of the claim for 
service connection for Paget's disease, which had been 
addressed in a July 2002 rating decision.  Following the July 
2002 rating decision, the veteran did express disagreement 
with the denial in that rating decision of a claim for left 
ear hearing loss.  However, the Board finds nothing in the 
veteran's notice of disagreement, substantive appeal, or any 
other communication indicating that he wished to withdraw his 
disagreement with any issue addressed in the July 2002 rating 
decision other than the claim for service connection for 
Paget's disease.  For this reason, the Board finds that a 
claim of entitlement to service connection for left ear 
hearing loss which was denied in the July 2002 rating 
decision is before the Board, even though that claim was not 
addressed in the August 2003 SOC.  As the veteran disagrees 
with the denial of service connection for left ear hearing 
loss, but no SOC has yet been issued, that claim is addressed 
in the REMAND appended to this decision.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Pursuant to a May 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

The veteran contends that he was treated for malaria and 
dengue fever in service.  The National Personnel Records 
Center (NPRC) has indicated that the veteran's records, if 
located in that facility in 1973, are presumed to have been 
destroyed in a fire at that facility.  Although the RO has 
made numerous attempts to obtain or reconstruct the veteran's 
records, and has attempted to locate daily records for the 
veteran's unit, such as records of sick call, all attempts to 
obtain any record relating to the veteran's service have been 
unsuccessful.  The Board notes that there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran's claims for service connection for residuals of 
malaria or dengue fever have been denied on the basis that 
there is no post-service evidence of any residuals of these 
diseases in the clinical records associated with the claims 
file, which include a VA examination conducted in 1972 and 
several medical statements, including two statements dated in 
1999.  The veteran is essentially bedridden and has not been 
able to report for VA examination.  

While there is no medical evidence of record which 
establishes that the veteran does currently have a diagnosis 
of malaria or dengue fever or residuals thereof, there is 
also no medical evidence or opinion that he does not have 
such residuals.  In light of the veteran's age, his general 
medical condition, and the destruction of his records while 
in government custody, the Board finds that it would be 
unfair to deny the veteran's claims for service connection 
for malaria and dengue fever, or residuals thereof, without 
at least affording him medical review and opinion as to 
whether there are any current residuals of the claimed 
disorders.  The most current clinical records available 
should be obtained before such review is conducted.

As noted above, the veteran has expressed disagreement with 
the denial of benefits for service connection for left ear 
hearing loss, and he is entitled to receive a SOC as to that 
claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Also, because there have been numerous decisions of the 
United States Court of Appeals for Veterans Claims 
interpreting VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) subsequent to the RO's decision in this 
case, the record should be examined to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be notified that 
he should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing any claim.  In 
particular, the veteran should be advised 
that any evidence he has, either 
proximate to service or current evidence, 
from either VA or non-VA (private) 
providers, or evidence of any other type, 
reflecting that he continues to suffer 
residuals of malaria or dengue fever or 
establishing or providing an opinion that 
he has had residuals of malaria or dengue 
fever or left ear hearing loss 
continuously and chronically following 
service, would be relevant evidence.  

2.  The veteran should be afforded the 
opportunity to identify and provide 
addresses for any employer whose records 
might reflect that the veteran had 
manifestations of or residuals of 
malaria, dengue fever, or left ear 
hearing loss, or employer statements, or 
records of time lost from work and 
reasons therefore, should be obtained if 
identified by the veteran.   The veteran 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence related to post-service 
employment.  

3.  The veteran should also be requested 
to identify any other sources of 
information regarding the etiology or 
onset of a left ear hearing loss or 
medical evidence of current residuals of 
or disability due to malaria or dengue 
fever, including such types of 
alternative evidence as statements from 
friends or others who may have observed 
relevant symptoms, especially proximate 
to service, or records such as reports of 
examinations for employment purposes, 
employment medical records, reports of 
insurance examinations, or any other 
evidence which might substantiate the 
claimant's contentions, especially 
evidence proximate to his service 
separation.  

4.  If relevant records sought cannot be 
obtained, the veteran should be notified, 
and the efforts used to obtain those 
records, and any further action to be 
taken with respect to the claim(s) should 
be described.  38 U.S.C.A. § 5103A(b)(2).

5.  The veteran should be afforded VA 
audiologic examination.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should note in the examination 
report that pertinent documents in the 
claims file were reviewed in conjunction 
with the examination.  Any indicated 
special studies must be conducted.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the veteran has a 
current left ear hearing loss which is 
etiologically related to the veteran's 
service or any incident thereof.  Any 
opinions expressed by the reviewer must 
be accompanied by a complete rationale.

6.  The veteran should be afforded VA 
examination by an appropriate examiner, 
or, if the veteran is unable to appear 
for VA examination, the claims file 
should be reviewed by an appropriate 
reviewer.  The examiner/reviewer should 
note in the report that pertinent 
documents in the claims file were 
reviewed.  Any indicated special studies 
must be conducted, if possible.  The 
examiner/reviewer should be requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater likelihood) that the veteran has 
current manifestations of, residuals of, 
or disability due to an infectious 
disease identified as malaria or dengue 
fever which the veteran incurred in 
service.  Any opinions expressed by the 
reviewer must be accompanied by a 
complete rationale.

7.  The claims file should again be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed, in particular, that requested 
examination/review report(s) and required 
medical opinions are responsive to and in 
complete compliance with the requirements 
of this remand, and that notification 
requirements and development procedures 
required by the VCAA have been satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the veteran's 
claims for service connection for 
residuals of malaria and dengue fever 
should be adjudicated. 

If any benefit requested on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claims.  A reasonable period of time for 
a response should be afforded.  
Thereafter, each claim for which a timely 
substantive appeal has been submitted 
should be returned to the Board for final 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

9.  The veteran should be provided a SOC 
with respect to his disagreement with the 
July 2002 rating decision which, in 
pertinent part, denied the veteran's 
claim for service connection for left ear 
hearing loss.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (when a NOD is filed 
by the appellant with respect to a denial 
of benefits, but a SOC has not been 
issued, the Board is required to remand, 
rather than refer, the issue for the 
issuance of the SOC).  The veteran should 
be specifically advised that, if he 
wishes to appeal the determination with 
respect to the claim of entitlement to 
service connection for left ear hearing 
loss, he must file a substantive appeal 
within 60 days following the date the SOC 
is issued by VA.  The claim should not 
thereafter be returned to the Board for 
further appellate processing unless the 
veteran has filed a timely substantive 
appeal as to that issue after he is 
provided a SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


